                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN
                                  KALAMAZOO DIVISION

 SHAUNA GALEA, individually and on
 behalf of all others similarly situated,              Case No. 1:19-cv-01093

 Plaintiff(s),

 v.
                                                       JURY TRIAL DEMANDED
 MIDLAND CREDIT MANAGEMENT, INC.,

 Defendant.


                                  CLASS ACTION COMPLAINT

           Now Comes Plaintiff, SHAUNA GALEA, individually and on behalf of all others

similarly situated, by and through her undersigned attorney, and brings this Complaint

against Defendant MIDLAND CREDIT MANAGEMENT, INC.:

      I.        Parties, Jurisdiction and Venue

           1.      Plaintiff SHAUNA GALEA (“Plaintiff”) is a resident of Trenton, Michigan and

has filed this civil action pursuant to the Fair Debt Collection Practices Act (“FDCPA”),

15 U.S.C. §1692, et seq.

           2.      Defendant    MIDLAND     CREDIT     MANAGEMENT,        INC.   (“MCM”)    is

incorporated in the State of Kansas and maintains its principal place of business at

3111 Camino Del Rio North, Suite 1300, San Diego, California 92108.

           3.      MCM is a debt collector as defined by Section 1692a(6) of the FDCPA

because MCM routinely uses the United States Postal Service for the collection of

consumer debts and MCM’s principal purpose is the purchase of and collection of

consumer debts.

           4.      MCM collects defaulted owned by Midland Funding, LLC (“Midland”).

           5.      Subject matter jurisdiction exists pursuant to 28 U.S.C. §§1331 and 1337.


                                                 1
       6.     This Court has federal question jurisdiction and venue pursuant to 15

U.S.C. § 6104(f) which provides that “[a]ny civil action brought under subsection (a) in

a district court of the United States may be brought in the district in which the

defendant is found, is an inhabitant, or transacts business or wherever venue is proper

under section 1391 of title 28.”

       7.     Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because

MCM routinely mails collection letters and envelopes to addresses within this District

and MCM routinely collects consumer debts in this District.

       8.     Venue and personal jurisdiction exist in this District pursuant to U.S.C.

§§ 1391(b)-(c) and 1441(a) because MCM, as a corporation, is deemed to reside in any

judicial district in which it is subject to personal jurisdiction at the time the action is

commenced.

       9.     Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because

MCM is subject to personal jurisdiction within this District by virtue of the fact that it

has conducted significant and continuous debt purchase and collection activities within

this jurisdiction.

       II.    Background Allegations

              A. The Subject Debt

       10.    Plaintiff obtained credit (the “Subject Debt”) for personal and household

expenses from GE Capital Retail Bank R Us (“GE Capital”).

       11.    The Subject Debt, an amount of $539.58, fell into a default status.

       12.    Thereafter, Midland purchased the Subject Debt from GE Capital.

       13.    After Midland obtained the Subject from G.E. Capital, MCM attempted to

collect the Subject Debt on behalf of Midland.




                                            2
         14.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because MCM

regarded her as a “person obligated or allegedly obligated to pay” the Subject Debt.

         15.    On information and belief, the Subject Debt is not subject to arbitration

because the underlying debt sale and purchase agreements merely conveyed to MCM

the right to collect accounts in the form of “receivables.”

                B. MCM’s Collection Efforts Relative to the Subject Debt

         16.    In an attempt to collect the Subject Debt, within one year from the filing

of this lawsuit, MCM sent at least one collection letter to where the letter was mailed to

Plaintiff inside of a white envelope that stated “TIME SENSITIVE DOCUMENT” in bold,

fully capitalized font (hereafter the “Time Sensitive Document Envelope” or “Envelope”).

         17.    When Plaintiff received the Time Sensitive Document Envelope, she

noticed the Envelope said “TIME SENSITIVE DOCUMENT” in bold, fully capitalized

font.

         18.    After reading the words, “Time Sensitive Documents” on the face of the

Envelope, Plaintiff immediately opened the Envelope.

         19.    Plaintiff immediately opened the Time Sensitive Document Envelope in

order to examine the letter contained inside of it that reportedly was time sensitive.

         20.    In an attempt to collect the Subject Debt, MCM has mailed a letter to

Plaintiff dated 09/18/2019 (the “09-18-2019 Letter”).

         21.    A image of the 09-18-2019 Letter is depicted below1:




1
    The payment stub at the bottom of the letter is not show in the above image.

                                             3
        22.   The 09-18-2019 Letter started out by saying “Midland Credit Management

gives   you   options   to   manage   your   account:   make   an   online   payment   at

MidlandCredit.com or call (800)282-2644. Whatever one you choose, we are offering you

these fantastic savings below:” (the “Opening Line”).

        23.   The 09-18-2019 Letter identified a “Current Balance” of $539.58 and

described two payment options.




                                             4
        24.   “OPTION 1” identified “40% OFF” the Subject Debt and said, “You Pay

ONLY: $323.75.”

        25.   Payment Option 1 identified “Payment Due Date: 10-18-2019.”

        26.   Payment Option 1 was printed in font larger than the size of the font

quoted the font used in the Opening Line.

        27.   Option 1 was emphasized over an orange formatted background.

        28.   “OPTION 2” indicated “20% OFF” the Subject Debt and identified a

payment amount of “6 Monthly Payments of: $71.94.

        29.   Payment Option 2 said “First Payment Due Date: 10-18-2019”.

        30.   Payment Option 2 was printed in font larger than the size of the font used

in the Opening Line.

        31.   Option 2 was emphasized over a green formatted background.

        32.   Below Option 2, the 09-18-2019 Letter said “Visit MidlandCredit.com or

Call (800) 282-2644 Now” in font larger than the size of the font quoted in the Opening

Line.

        33.   The body of the 09-18-2019 Letter concluded by saying, “Let’s put this

debt behind you. Visit MidlandCredit.com, or call (800)282-2644, to pay off your

account and regain your financial freedom!”

        34.   Below the body of the 09-18-2019 Letter is the electronic signature of Tim

Bolin, Defendant’s purported Division Manager.

        35.   At least two inches below Mr. Bolin’s signature is the phrase “We are not

obligated to renew any offers provided” (the “Renewal Disclosure”).

        36.   Between Mr. Bolin’s signature, and the “Renewal Disclosure” is almost two

inches of blank space.




                                            5
      III.   Causes of Action

                        Count I – Individual Claim
The Time Sensitive Document Envelope Violates Section 1692f(8) of the FDCPA

      37.    Plaintiff realleges the above paragraphs as though fully set forth herein.

      38.    Section 1692f of the FDCPA generally prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.”

      39.    Section 1692f(8) specifically prohibits a debt collector from:

             Using any language or symbol, other than the debt collector’s
             address, on any envelope when communicating with a consumer by
             use of the mails or by telegram, except that a debt collector may use
             his business name if such name does not indicate that he is in the
             debt collection business.

      40.    Section 1692f(8) contains no exceptions – any extraneous text on the

envelope or on the outside of a self-mailer violates 15 U.S.C. § 1692f(8).

      41.    As alleged above, Plaintiff immediately opened the Time Sensitive Envelope

because it contained the words “TIME SENSITIVE DOCUMENT”.

      42.    MCM has determined that it collects more money from consumers when it

sends collection letters inside of Envelopes that contain the words “TIME SENSITIVE

DOCUMENT”.

      43.    MCM’s violation of Section 1692f(8) through its transmission of debt

collection letters to consumers inside of envelopes that      contain the words “TIME

SENSITIVE DOCUMENT” unfairly puts MCM ahead of its competitors in the debt

collection industry.

      44.    On information and belief, MCM’s research demonstrates that least

sophisticated consumers are more likely to open collection letters sent in Time Sensitive

Document Envelopes than envelopes that do not contain the words “TIME SENSITIVE

DOCUMENT”.



                                            6
      45.      The Time Sensitive Document Envelope’s use of the words “TIME

SENSITIVE DOCUMENT” violates Section 1692f(8) of the FDCPA because these words

intended to create, and did create, a false sense of urgency with regard to Plaintiff’s

perception of MCM’s collection efforts relative to the Subject Debt.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

            a. declare that Defendant’s use of the Time Sensitive Document
               Envelope violates the FDCPA;

            b. enjoin Defendant from using the Time Sensitive Document
               Envelope in conjunction with any future collection letters;

            c. award Plaintiff statutory damages of up to $1,000; and

            d. award Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k.


                       Count II – Class Action Claim
   MCM’s Widespread Use of the Time Sensitive Documents Envelope Violates
                                 §1692f(8)

      46.      Plaintiff realleges the above paragraphs as though fully set forth herein.

      47.      Section 1692f(8) contains no exceptions – any extraneous text on the

envelope or on the outside of a self-mailer violates 15 U.S.C. § 1692f(8).

      48.      MCM routinely attempts to collect consumer debts in this District by

mailing collection letters inside of Time Sensitive Document Envelopes in an attempt to

cause recipients to open the Envelopes, read the enclosed letter and call MCM to discuss

the underlying debt.

      49.      MCM’s use of the phrase “TIME SENSITIVE DOCUMENT” on the Envelope

violates Section 1692f(8) of the FDCPA as a matter of law because Section 1692f(8)

prohibits a debt collector from using any language, other than the debt collector’s

address, on any envelope when communicating with a consumer.




                                             7
       50.      The Time Sensitive Document Envelope’s use of the words “TIME

SENSITIVE DOCUMENT” violates Section 1692f(8) of the FDCPA because these words

intended to create, and does create, a false sense of urgency to so-called least

sophisticated consumers.

       51.      Within one year of the filing of this lawsuit, at least 40 persons with

addresses from within this District were sent a collection letter by MCM where the

collection letter was mailed inside a Time Sensitive Document Envelope.

       52.      MCM’s use of the Time Sensitive Document Envelope satisfy the elements

of typicality, commonality, predominance and superiority.

       53.      On information and belief, consumers may have paid their debts as a

result of MCM’s above violations of the FDCPA.

       54.      Plaintiff will fairly and adequately represent the proposed class members

who are defined as follows:

                All persons with mailing addresses within this District who were
                mailed a form collection letter where the letters identified a debt
                related to a GE Capital Retail Bank R Us account and the collection
                letters were mailed inside of envelopes containing the words “TIME
                SENSITIVE DOCUMENT”.

       55.      The class period is limited to one year from the filing of this lawsuit or until

the unlawful conduct ends. The class is subject to amendment if there are less than 40

class members who received the subject Envelope or letter from the above identified

creditor.

       56.      The proposed class can be defined by MCM’s records.

       57.      Plaintiff is represented by counsel who is well versed in consumer class

actions and the prosecution and defense of FDCPA class actions.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

             a. declare that Defendant’s use of Time Sensitive Document Envelope
                violates the FDCPA;

                                                8
             b. enjoin Defendant from using the Time Sensitive Document
                Envelope in conjunction with any future collection letters;

             c. award Plaintiff statutory damages of up to $1,000;

             d. award class members actual damages if they paid their subject
                debts after receiving a collection letter in a Time Sensitive Document
                Envelope;

             e. award class members maximum statutory damages; and

             f. award Plaintiff costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k.

                         Count III – Individual Claim
  The 09-18-2019 Letter Violates Sections 1692e(2)(A), 1692e(10) and 1692f of
                                  the FDCPA

       58.      Plaintiff realleges Paragraphs 3, 14 and 21 through 36 as though fully set

forth herein.

       59.      The two payment options disclosed on the face of the 09-18-2019 Letter

were formatted and designed by Defendant to create a sense of urgency with consumers

like Plaintiff upon reading the settlement options.

       60.      The location of the Renewal Disclosure is at least two inches away from

the two payment options.

       61.      Defendant represented to the Seventh Circuit Court of Appeals that it

purposefully placed the Renewal Disclosure just above the payment stub of the collection

letter that was being discussed before the Seventh Circuit Court of Appeals.

       62.      Defendant represented to the Seventh Circuit Court of Appeals that it

purposefully placed the Renewal Disclosure just above the payment stub of the subject

collection letter to help highlight this language to recipients.

       63.      According to Defendant, the proximity of the Renewal Disclosure helps

explains to consumers that Defendant is “not obligated to renew any offers provided.”




                                               9
       64.    Defendant’s placement of the Renewal Disclosure two inches below the two

discounted payment options listed on the 09-18-2019 Letter violates Sections

1692e(2)(A), 1692e(10) and 1692f of the FDCPA.

       65.    Section 1692e(2)(A) of the FDCPA prohibits debt collectors from making a

“false representation of – (2) the character, amount or legal status of any debt[.]”

       66.    Defendant’s placement of the Renewal Disclosure two inches below the two

payment options violates 1692e(2)(A) because the formatting and wording of the Letter

in relation to the location of the Renewal Disclosure constitutes a false representation

of the character of the Subject Debt.

       67.    Defendant’s placement of the Renewal Disclosure two inches below the two

payment options violates 1692e(2)(A) because the formatting and wording of the Letter

in relation to the location of the Renewal Disclosure constitutes a false representation

of the amount of the Subject Debt.

       68.    Defendant’s placement of the Renewal Disclosure two inches below the

payment options violates Section 1692e(2)(A) because the location and small font size of

the Renewal Disclosure (in comparison to the two payment offers) constitutes visual

overshadowing of any purported disclosure or information that that Defendant is

attempting to convey to a consumer by its use of the Renewal Disclosure.

       69.    Section 1692e(10) of the FDCPA prohibits a debt collector from “us[ing] of

any false representation or deceptive means to collect or attempt to collect any debt or

to obtain information concerning a consumer.”

       70.    Defendant’s placement of the Renewal Disclosure two inches below the two

payment options violates 1692e(10) because the formatting and wording of the Letter in

relation to the location of the Renewal Disclosure constitutes a false representation or

deceptive means to collect or attempt to collect the Subject Debt.


                                            10
      71.      Defendant’s placement of the Renewal Disclosure two inches below the

payment options violates Section 1692e(10) because the location and small font size of

the Renewal Disclosure (in comparison to the two payment offers) constitutes visual

overshadowing of any purported disclosure or information that that Defendant is

attempting to convey to a consumer by its use of the Renewal Disclosure.

      72.      Section 1692f of the FDCPA generally prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.”

      73.      Defendant’s placement of the Renewal Disclosure two inches below the two

payment options violates 1692f because the formatting and wording of the Letter in

relation to the location of the Renewal Disclosure constitutes unfair or unconscionable

means to collect or attempt to collect the Subject Debt.

      74.      Defendant’s placement of the Renewal Disclosure two inches below the

payment options violates Section 1692f because the location and small font size of the

Renewal Disclosure (in comparison to the two payment offers) constitutes visual

overshadowing of any purported disclosure or information that that Defendant is

attempting to convey to a consumer by its use of the Renewal Disclosure.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

            a. declare that Defendant’s use of the 09-18-2019 Letter and the
               placement of the Renewal Disclosure violates the FDCPA;

            b. enjoin Defendant from using the 09-18-2019 and the current the
               placement of the Renewal Disclosure in conjunction with any future
               collection letters;

            c. award Plaintiff statutory damages of up to $1,000; and

            d. award Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k.

                         Count IV – Individual Claim
 Defendant’s Mailing of Discount Settlement Offers Inside of “Time Sensitive”
Document Envelopes Violates Sections 1692e(2)(A), 1692e(10) and 1692f of the
                                   FDCPA

                                            11
      75.      Plaintiff realleges Count III as though fully set forth herein.

      76.      Within the year prior to filing this suit, Defendant mailed Plaintiff

discounted payment option letters similar to the 09-18-2019 Letter where the letters:

(a) contained discounted payment options of 40% and 20% off; (b) the payment option

letters identified payment deadlines of less than a month from the transmission dates;

(c) the payment option letters were formatted to identify the Renewal Disclosure in a

similar position (inches below the discounted payment options); and (d) at least one of

the payment option letters letter were sent inside of an envelope containing the words

“TIME SENSITIVE DOCUMENT”.

      77.      Defendant’s use of the words “TIME SENSITIVE DOCUMENT” on the

transition envelope was intended to cause consumers like Plaintiff to believe that the

discounted payment options were “time sensitive” in nature when this is not truly the

case because discounted settlement offers are arguably renewed over time.

      78.      Defendant’s placement of the Renewal Disclosure in a similar position,

inches below the discounted payment options, was intended to visually overshadow the

Renewal Disclosure to cause consumers like Plaintiff to believe that the discounted

payment options were “time sensitive” in nature when this is not truly the case.

      79.      Accordingly, Defendant’s placement of the Renewal Disclosure two inches

below the two discounted payment options listed on similar discounted payment options

letters sent to Plaintiff inside of an envelope containing the words “TIME SENSITIVE

DOCUMENT” violates Sections 1692e(2)(A), 1692e(10) and 1692f of the FDCPA.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

            a. declare that Defendant’s use of the Time Sensitive Document
               Envelope and the placement of the Renewal Disclosure violates the
               FDCPA;



                                              12
            b. enjoin Defendant from using the Time Sensitive Document
               Envelope and the location of the Renewal Disclosure in conjunction
               with any future collection letters;

            c. award Plaintiff statutory damages of up to $1,000; and

            d. award Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k.


                       Count V – Class Action Claim
       MCM’s Widespread Use of the Discounted Payment Letters Violates
           Section 1692e(2)(A), 1692e(10) and 1692f of the FDCPA

      80.      Plaintiff realleges Count III as though fully set forth herein.

      81.      Within one year of the filing of this lawsuit, at least 40 persons with

addresses from within this District were sent a collection letter by MCM where: (a) the

collection letter was worded and formatted to convey discounted payment options

similar to the 09-18-2019 Letter; and (b) the letters were formatted to cause the Renewal

Language to be placed in a similar position as the 09-18-2019 Letter, approximately two

inches away from the identified discounted payments.

      82.      MCM’s formatting and use of similar collection letters satisfy the elements

of typicality, commonality, predominance and superiority.

      83.      On information and belief, consumers may have paid their debts as a

result of MCM’s above violations of the FDCPA.

      84.      Plaintiff will fairly and adequately represent the proposed class members

who are defined as follows:

               All persons with mailing addresses within this District who were
               mailed a form collection letter where the letters identified a debt
               related to a GE Capital Retail Bank R Us account, the collection
               letters identified two discounted payment options and the letters
               contained Renewal Language that was placed approximately two
               inches away from the identified discounted payments.

      85.      The class period is limited to one year from the filing of this lawsuit or until

the unlawful conduct ends. The class is subject to amendment if there are less than 40

                                              13
class members who received the subject Envelope or letter from the above identified

creditor.

       86.      The proposed class can be defined by MCM’s records.

       87.      Plaintiff is represented by counsel who is well versed in consumer class

actions and the prosecution and defense of FDCPA class actions.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

             a. declare that Defendant’s use of form discounted payment option
                letters and the placement of the Renewal Disclosures violates the
                FDCPA;

             b. enjoin Defendant from using similarly formatted discounted
                payment option letters in conjunction with any future collection
                letters;

             c. award Plaintiff statutory damages of up to $1,000;

             d. award class members actual damages if they paid their subject
                debts after receiving a collection letter in a Time Sensitive
                Documents Envelope;

             e. award class members maximum statutory damages; and

             f. award Plaintiff costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k.

                        Count VI – Class Action Claim
 Defendant’s Mailing of Discount Settlement Offers Inside of “Time Sensitive”
Document Envelopes Violates Sections 1692e(2)(A), 1692e(10) and 1692f of the
                                   FDCPA

       88.      Plaintiff realleges Count IV as though fully set forth herein.

       89.      Within one year of the filing of this lawsuit, at least 40 persons with

addresses from within this District were sent a collection letter by MCM where: (a) the

collection letter was worded and formatted to convey discounted payment options

similar to the 09-18-2019 Letter; (b) the letters were formatted to cause the Renewal

Language to be placed in a similar position as the 09-18-2019 Letter, approximately two




                                              14
inches away from the identified discounted payments; and (c) the letters were mailed

inside of Time Sensitive Document Envelopes.

       90.      MCM’s formatting and use of similar collection letters along with the

transmission of the letters inside of Time Sensitive Document Envelope satisfy the

elements of typicality, commonality, predominance and superiority.

       91.      On information and belief, consumers may have paid their debts as a

result of MCM’s above violations of the FDCPA.

       92.      Plaintiff will fairly and adequately represent the proposed class members

who are defined as follows:

                All persons with mailing addresses within this District who were
                mailed a form collection letter where the letters identified a debt
                related to a GE Capital Retail Bank R Us account, the collection
                letters identified two discounted payment options, the letters
                contained Renewal Language that was placed approximately two
                inches away from the identified discounted payments and the
                letters were mailed inside of Time Sensitive Document Envelopes.

       93.      The class period is limited to one year from the filing of this lawsuit or until

the unlawful conduct ends. The class is subject to amendment if there are less than 40

class members who received the subject Envelope or letter from the above identified

creditor.

       94.      The proposed class can be defined by MCM’s records.

       95.      Plaintiff is represented by counsel who is well versed in consumer class

actions and the prosecution and defense of FDCPA class actions.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

             a. declare that Defendant’s use of form discounted payment option
                letters, the placement of Renewal Disclosures and the mailing of
                letters inside of Time Sensitive Document Envelopes violates the
                FDCPA;

             b. enjoin Defendant from using form discounted payment option
                letters, the current placement of Renewal Disclosures and the


                                               15
             mailing of letters inside of Time Sensitive Document Envelopes in
             conjunction with any future collection letters;

          c. award Plaintiff statutory damages of up to $1,000;

          d. award class members actual damages if they paid their subject
             debts after receiving a collection letter in a Time Sensitive Document
             Envelope;

          e. award class members maximum statutory damages; and

          f. award Plaintiff costs and reasonable attorney fees as provided
             under 15 U.S.C. §1692k.



Plaintiff demands a jury trial
                                                          Dated: 12/27/2019

Respectfully submitted, on behalf of

Plaintiff SHAUNA GALEA individually
and on behalf of all others similarly situated,

/s/ James C. Vlahakis
James C. Vlahakis
Counsel for Plaintiff
Sulaiman Law Group, Ltd
2500 S Highland Ave, Suite 200
Lombard, IL 60148
Telephone: (630)581-5456
jvlahakis@sulaimanlaw.com




                                            16
